DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a CON of 17/070,499 10/14/2020 PAT 11212915
which is a CON of PCT/JP2020/010718 03/12/2020. The examiner has reviewed the prior art relied upon in the parent application. MPEP 2001.06(b).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.
Specification
The abstract of the disclosure is objected to.  
A file / folder reference, bottom left of the page, may be removed.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
A patent number issued to the parent application (Application # 17,070,499, filed October 14, 2020) may be added in the paragraph [0001].
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 212,915, hereinafter, Pat’915. Although the claims at issue are not identical, they are not patentably distinct from each other explained as below:
Regarding claim 1, board of claims of Pat’915, discloses a stretchable mounting board comprising: a stretchable substrate having a main surface (obvious as disclosed at line 1-2, claim 1); a stretchable wiring disposed on the main surface of the stretchable substrate (obvious as disclosed at line 3-4); a mounting electrode section electrically connected to the stretchable wiring (obvious as disclosed at line 5-6); solder electrically connected to the mounting electrode section and including bismuth and tin (obvious as disclosed at line 7-8); and an electronic component electrically connected to the mounting electrode section with the solder interposed between the electronic component and the mounting electrode (obvious as disclosed at line 9-11), wherein the mounting electrode section has a first electrode layer on a side thereof facing the stretchable wiring and which includes bismuth and tin, and a second electrode layer on a side thereof facing the solder and which includes bismuth and tin (obvious as disclosed at line 13-18), and a concentration of the bismuth in the first electrode layer is lower than a concentration of the bismuth in the second electrode layer (obvious as disclosed at line 19-21).

Regarding claim 2, the modified board of claims of Pat’915, further discloses wherein the mounting electrode section further includes silver and a resin (obvious as disclosed by claim 2).

Regarding claim 3, the modified board of claims of Pat’915, further discloses wherein the resin includes at least one resin selected from an epoxy resin, a urethane resin, an acrylic resin, a silicone resin, and a polyester resin (obvious as disclosed by claim 3).

Regarding claim 4, the modified board of claims of Pat’915, further disclosesa bismuth eutectic size in the second electrode layer is larger than a bismuth eutectic size in the first electrode layer (obvious as disclosed by claim 4).

Regarding claim 5, the modified board of claims of Pat’915, further discloses wherein the bismuth eutectic size in the second electrode layer is 1 µm or more (obvious as disclosed by claim 5).

Regarding claim 6, the modified board of claims of Pat’915, further discloseswherein the first electrode layer has a thickness of 5 µm or more (obvious as disclosed by claim 6).
 
Regarding claim 7, the modified board of claims of Pat’915, further discloseswherein the second electrode layer has a thickness of 5 µm or more (obvious as disclosed by claim 7).

Regarding claim 8, the modified board of claims of Pat’915, further discloseswherein a length of the first electrode layer is larger than a length of the second electrode layer (obvious as disclosed by claim 8).

Regarding claim 9, the modified board of claims of Pat’915, further discloses wherein a length of the mounting electrode section is larger than a length of the solder (obvious as disclosed by claim 9).

Regarding claim 10, the modified board of claims of Pat’915, further discloseswherein the stretchable wiring includes a mixture of conductive particles and a resin (obvious as disclosed by claim 10).

Regarding claim 11, the modified board of claims of Pat’915, further discloseswherein the conductive particles are selected from silver, copper and nickel (obvious as disclosed by claim 11).
Regarding claim 12, the modified board of claims of Pat’915, further discloseswherein the stretchable wiring includes silver and a resin (obvious as disclosed by claim 12).

Regarding claim 13, the modified board of claims of Pat’915, further discloses wherein the resin includes at least one resin selected from an epoxy resin, a urethane resin, an acrylic resin, and a silicone resin (obvious as disclosed by claim 13).

Regarding claim 14, the modified board of claims of Pat’915, further discloseswherein the stretchable substrate includes at least one resin selected from a silicone resin, an acrylic resin, an olefin resin, and a urethane resin(obvious as disclosed by claim 14).

Regarding claim 15, the modified board of claims of Pat’915, further discloses a stretchable mounting board comprising: a stretchable substrate having a main surface; a stretchable wiring disposed on the main surface of the stretchable substrate; a first electrode layer electrically connected to the stretchable wiring, the first electrode layer including bismuth and tin; and a second electrode layer on the first electrode layer and arranged such that the first electrode layer is between the second electrode layer and the stretchable wiring, the second electrode layer including bismuth and tin, wherein a concentration of the bismuth in the first electrode layer is lower than a concentration of the bismuth in the second electrode layer (obvious as disclosed by claim 15).

Regarding claim 16, the modified board of claims of Pat’915, further discloseswherein a bismuth eutectic size in the second electrode layer is larger than a bismuth eutectic size in the first electrode layer(obvious as disclosed by claims 1, 15 and 16).

Regarding claim 17, the modified board of claims of Pat’915, further discloseswherein the bismuth eutectic size in the second electrode layer is 1 µm  or more(obvious as disclosed by claims 1, 15 and 17).

Regarding claim 18, the modified board of claims of Pat’915, further discloseswherein the first electrode layer has a thickness of 5 µm or more (obvious as disclosed by claims 1, 15, and 18).

Regarding claim 19, the modified board of claims of Pat’915, further discloses wherein the second electrode layer has a thickness of 5 µm or more (obvious as disclosed by claims 1, 15, and 19).

Regarding claim 20, the modified board of claims of Pat’915, further discloses wherein a length of the first electrode layer is larger than a length of the second electrode layer (obvious as disclosed by claims 1,15, 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurihara (US 7,425,683), figure 2, discloses a flexible board with electrode (15) formed of a tin-bismuth layer (column 6, line 56-67).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / September 9, 2022